t c memo united_states tax_court james cropper petitioner v commissioner of internal revenue respondent docket no 5388-13l filed date james cropper pro_se tamara l kotzker for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination issued date upholding a proposed levy collection action for tax years and we must consider whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid income_tax liabilities for tax years and was proper unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in colorado when he filed the petition petitioner did not file individual income_tax returns for tax years and pursuant to sec_6020 the internal_revenue_service irs prepared substitutes for returns for tax years and on date and january and date respondent issued to petitioner three separate notices of deficiency for tax years and respectively each notice_of_deficiency was addressed to a particular the notice_of_determination is incorrectly dated date p o box in norwood colorado petitioner has not updated his address with the irs since petitioner did not petition this court for redetermination of the amounts determined in the notices of deficiency for each notice_of_deficiency respondent filled out a ps form_3877 the ps forms show that the notices of deficiency were mailed by certified mail to the same p o box in norwood colorado each ps form_3877 contains a stamp from the detroit michigan u s postal service office each ps form_3877 also bears the same date and tracking number as the corresponding notice_of_deficiency the ps forms do not contain the names or signatures of any u s postal service employees and they do not list the number of pieces of mail received at the u s postal service office on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for tax years and the letter was addressed to the same p o box in norwood colorado that was used for the notices of deficiency the letter informed petitioner that respondent had filed a notice_of_federal_tax_lien nftl with respect to and the letter further informed petitioner that he had to request a collection_due_process cdp hearing by date according to the irs account transcript for petitioner respondent received a cdp hearing request on date the parties have not provided the actual cdp hearing request on date the irs appeals_office in salt lake city acknowledged that it had received petitioner’s cdp hearing request on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding tax years and the letter was addressed to the p o box in norwood colorado on date petitioner mailed a form request for a collection_due_process or equivalent_hearing cdp hearing request in the cdp hearing request petitioner listed his address as the p o box in norwood colorado petitioner stated that the basis for the hearing request was a proposed or actual levy he requested a face-to-face cdp hearing and stated that he wished to address the following issues whether the irs followed all proper procedures whether he was liable for the assessed tax whether he should be held responsible for the penalties accrued and whether collection alternatives were available to him petitioner further stated that he wished to address the underlying liabilities which he contended he had not had a prior chance to contest on date a settlement officer sent petitioner a letter addressed to the p o box in norwood colorado the letter scheduled a telephone cdp hearing for date the letter also requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals and his unfiled form sec_1040 u s individual_income_tax_return for and collectively requested documents by date petitioner did not provide the requested documents to the settlement officer on date the settlement officer attempted to call petitioner a man who identified himself as petitioner’s brother answered the call and stated that petitioner no longer used that phone number the man gave the settlement officer a new telephone number for petitioner the settlement officer called the new telephone number and left a message for petitioner petitioner did not call back later that day the settlement officer mailed petitioner a letter addressed to the p o box in norwood colorado the settlement officer wrote that she had attempted to contact petitioner she explained that petitioner was not entitled to a face-to-face cdp hearing because he had not filed his tax returns she enclosed copies of the notices of deficiency regarding tax years and noting that each one was sent to petitioner’s last_known_address on date the settlement officer received a letter from petitioner dated date stating that he would be unable to participate in the telephone cdp hearing at the date and time chosen he reiterated his request for a face-to-face cdp hearing he further stated that he did not receive a notice_of_deficiency for or petitioner listed the p o box in norwood colorado as his address on date the settlement officer sent petitioner a letter addressed to the p o box in norwood colorado the settlement officer wrote that the cdp hearing would be held by correspondence the settlement officer explained again that petitioner was not entitled to a face-to-face cdp hearing because he had not filed his tax returns she stated that petitioner could not raise the underlying liabilities at his cdp hearing because he had received notices of deficiency for and on date petitioner sent a letter to the settlement officer in response to the date letter petitioner again contended that he did not receive any notice_of_deficiency for or petitioner listed the p o box in norwood colorado as his address on date petitioner sent a letter to the settlement officer in response to the date letter petitioner once more requested a face-to- face cdp hearing and stated that he did not receive any notice_of_deficiency for or petitioner never provided the settlement officer with any of the requested documents petitioner listed the p o box in norwood colorado as his address on date the settlement officer issued the notice_of_determination for tax years and the notice_of_determination was mailed to the p o box in norwood colorado in the notice_of_determination the settlement officer verified that all requirements of applicable law and administrative procedure had been met specifically the settlement officer noted that she reviewed the forms certificate of assessments payments and other specified matters to verify that the notices of deficiency were properly mailed in addition the settlement officer confirmed that the letter mailed to petitioner at the same p o box in norwood colorado as the notice_of_deficiency was delivered to petitioner without incident she also determined that the proposed levy was an appropriate action that balanced the need for the efficient collection of unpaid tax with the legitimate concern that such actions be no more intrusive than necessary she noted that petitioner provided no collection alternatives and that he failed to provide any requested documents to her the notice_of_determination sustained the proposed levy collection action for tax years and it did not address a lien on february and date petitioner filed with this court a petition and an amended petition respectively petitioner contends that because he did not receive any notice_of_deficiency for tax_year or respondent erred by not allowing him to challenge the underlying tax_liabilities respondent erroneously denied him a face-to-face hearing respondent failed to provide him with any admissible evidence that would support the irs’s claim to this assessed tax and respondent failed to meet all applicable_requirements on the petition and the amended petition petitioner listed the p o box in norwood colorado as his address discussion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after a notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 a taxpayer who fails to make a timely request for a cdp hearing with respect to the filing of an nftl is not entitled to a cdp hearing sec_301_6320-1 proced admin regs the taxpayer may nevertheless request an equivalent_hearing id in order to make a timely request the taxpayer must request a cdp hearing during the 30-day period that starts the day after the end of the five business_day period within which the irs is required to provide notice of the filing of the nftl id the letter indicates that the nftl was filed on date and that petitioner had until date to request a cdp hearing the record reflects that respondent received a cdp hearing request regarding the nftl on date almost two months after the deadline the cdp hearing request with respect to the nftl therefore was untimely the notice_of_determination thus constitutes a notice_of_determination only with respect to the proposed levy and does not confer jurisdiction on this court with respect to the nftl see 123_tc_1 aff’d 412_f3d_819 7th cir therefore we discuss only the proposed levy if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 relevant issues include any collection alternatives or spousal defenses id once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction to review the commissioner’s administrative determinations id i challenge to the underlying liabilities petitioner asserts that he did not receive any notice_of_deficiency for tax_year or and therefore the settlement officer improperly denied him the opportunity to challenge his underlying liabilities at the cdp hearing a taxpayer may not challenge an underlying tax_liability during a cdp hearing unless the taxpayer did not receive a statutory_notice_of_deficiency for the liability and did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the commissioner must send a notice_of_deficiency to the taxpayer before the commissioner may assess collect or reduce to judgment most income_tax liabilities 724_f2d_808 9th cir crain v commissioner tcmemo_2012_97 slip op pincite where the validity of the underlying tax_liability is properly in issue we review the commissioner’s determination to proceed with collection de novo 114_tc_604 114_tc_176 in a collection case where the validity of the underlying tax_liability is properly in issue the burden_of_proof including the burden of going forward with evidence is on the taxpayer to show the commissioner’s determination of liability was incorrect see rule a 140_tc_173 135_tc_353 aff’d 461_fedappx_567 9th cir whether or not petitioner received any notices of deficiency for the tax years in issue his challenge to the underlying liabilities fails petitioner failed to make any specific contentions or to proffer any evidence before the court showing why respondent’s liability determinations are incorrect ii abuse_of_discretion the court reviews administrative determinations by the commissioner’s appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner contends that the settlement officer abused her discretion because she did not provide him with a face-to-face cdp hearing cdp hearings are informal and do not require a face-to-face meeting sec_301_6330-1 q a- d6 proced admin regs see also 115_tc_329 the settlement officer did not abuse her discretion by rejecting petitioner’s request for a face-to-face cdp hearing in favor of a correspondence cdp hearing petitioner further contends that respondent did not meet the applicable_requirements during the cdp hearing sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein see also 118_tc_365 ndollar_figure aff’d per curiam 329_f3d_1224 11th cir the settlement officer was not required to give petitioner a copy of the verification that the requirements of any applicable law or administrative procedure have been met see 118_tc_162 the settlement officer did not abuse her discretion by determining that notices of deficiency had been sent to petitioner’s last_known_address petitioner used the p o box in norwood colorado as his address at all times the ps forms correctly listed the p o box in norwood colorado as petitioner’s address see campbell v commissioner tcmemo_2013_57 at the ps forms also listed the same certified mail tracking numbers as the notices of deficiency and bore u s postal service stamps see crain v commissioner slip op pincite respondent acknowledges that the ps forms contain defects and are not entitled to the presumption of mailing id the settlement officer however did not rely solely on the ps forms to verify that the notices of deficiency had been properly mailed the settlement officer reviewed the forms to verify that the notices of deficiency had been properly mailed the settlement officer also confirmed that the letter mailed to petitioner at the same p o box in norwood colorado as the notices of deficiency was delivered to petitioner without incident we find that the settlement officer did not abuse her discretion cf meyer v commissioner tcmemo_2013_268 holding that we remand a case to the appeals_office when the administrative record does not show whether the appeals officer relied on evidence other than a ps form_3877 to verify proper mailing of the notice_of_deficiency petitioner has not shown an irregularity in respondent’s assessment procedure see nestor v commissioner t c pincite placing the burden on the taxpayer to prove an irregularity existed in the assessment procedure petitioner likewise has failed to show that the settlement officer did not properly determine that the requirements of any applicable law or administrative procedure had been met we find that the settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary the settlement officer’s determination to proceed with collection was not an abuse_of_discretion any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
